              Case 6:19-cv-00556-AA                 Document 37             Filed 08/08/19   Page 1 of 5




GREGORY A. CHAIMOV, OSB #822180
gregorychaimov@dwt.com
PAUL C. SOUTHWICK, OSB #095141
paulsouthwick@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2300
Portland, OR 97201
Tel: (503) 241-2300

Attorneys for Plaintiffs

Other Counsel Listed Below Signature

                                    UNITED STATES DISTRICT COURT
                                            DISTRICT OF OREGON

                                                 EUGENE DIVISION

WYATT B. and NOAH F. by their next friend                              Case No. 6:19-cv-00556-AA
Michelle McAllister; KYLIE R. and ALEC R.
by their next friend Kathleen Megill Strek;                            PLAINTIFFS’ MOTION TO STRIKE
UNIQUE L. by her next friend Annette Smith;
SIMON S. by his next friend Paul Aubry;                                Oral Argument Requested
RUTH T. by her next friend Michelle Bartov;
BERNARD C. by his next friend Ksen Murry;
NAOMI B. by her next friend Kathleen Megill
Strek; and NORMAN N. by his next friend
Tracy Gregg, individually and on behalf of all
others similarly situated,
                                   Plaintiffs,
         v.
KATE BROWN, Governor of Oregon in her
official capacity; FAIRBORZ PAKSERESHT,
Director, Oregon Department of Human
Services in his official capacity; JANA
MCLELLAN, Interim Director, Child Welfare
in her official capacity, and OREGON
DEPARTMENT OF HUMAN SERVICES,
                                   Defendants.




Page 1 – PLAINTIFFS’ MOTION TO STRIKE
                                                    DAVIS WRIGHT TREMAINE LLP
4829-6071-9263v.1 0201450-000001
                                                    1300 S.W. Fifth Avenue, Suite 2400
                                                       Portland, Oregon 97201-5610
                                                 (503) 241-2300 main  (503) 778-5299 fax
            Case 6:19-cv-00556-AA          Document 37             Filed 08/08/19   Page 2 of 5




                                   CERTIFICATE OF COMPLIANCE
         In compliance with Local Rule 7-1, the parties made a good faith effort through a
telephone conference to resolve the disputes that are the subject of this motion but have been
unable to do so.

                                                 MOTION
         Plaintiffs move for an order striking Exhibits 2 and 3 (Dkt. 32-2 & 32-3) from the
Declaration of Anna M. Joyce in support of Defendants’ Motion to Dismiss or, in the
alternative, to Make More Definite and Certain, as well as all references to such exhibits in
Defendants’ Motion.

         Defendants identify Exhibit 2 as the Oregon Secretary of State, Department of Human
Services Recommendation Follow-up Report: DHS Has Made Important Improvements, but
Extensive Work Remains to Ensure Child Safety, Report 2019-24 (June 2019).

         Defendants identify Exhibit 3 as Office of the Governor, State of Oregon, Executive
Order No. 19-03 (April 18, 2019).

                                              ARGUMENT
         Defendants argue that Exhibits 2 and 3 are properly before the court because “[o]n a

motion to dismiss, a court may take judicial notice of matters of public record outside the

pleadings. MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986).” Dkt. 31, p. 6,
n. 2. However, Defendants’ request for judicial notice goes beyond what the Federal Rules of

Civil Procedure and Federal Rules of Evidence permit. As this court recognizes:

                   Generally, a court may not consider any material beyond the
                   pleadings in ruling on a Rule 12(b)(6) motion to dismiss. U.S. v.
                   Ritchie, 342 F.3d 903, 907 (9th Cir.2003). There are three
                   exceptions to this rule: 1) a court may consider documents properly
                   submitted as part of the complaint on a motion to dismiss; 2) if
                   documents are not physically attached to the complaint,
                   incorporation by reference is proper if the document's authenticity
                   ... is not contested” and “the plaintiff's complaint necessarily
                   relies” on them; and 3) a court may take judicial notice of “matters
                   of public record.” See Lee v. Los Angeles, 250 F.3d 668, 688–89
                   (9th Cir.2001) (internal citations omitted). As such, a court may

Page 2 – PLAINTIFFS’ MOTION TO STRIKE
                                           DAVIS WRIGHT TREMAINE LLP
4829-6071-9263v.1 0201450-000001
                                           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
            Case 6:19-cv-00556-AA          Document 37             Filed 08/08/19   Page 3 of 5




                   treat such a document as “part of the complaint, and thus may
                   assume that its contents are true for purposes of a motion to
                   dismiss under Rule 12(b)(6).” Ritchie, 342 F.3d at 908.
         Lonberg v. Freddie Mac, 776 F. Supp. 2d 1202 (D. Or. 2011). Here, Defendants ask this

Court to assume that the contents of Exhibits 2 and 3 are true because they are matters of public

record. The Court should reject Defendants request because courts may only “take judicial notice

of adjudicative facts that are not ‘subject to reasonable dispute.’ See Ritchie, 342 F.3d at 909

(citing Fed.R.Evid. 201(b)). Facts are indisputable if they are ‘generally known’ or ‘capable of

accurate and ready determination by resort to sources whose accuracy cannot be reasonably
questioned.’ Id. (citing Fed.R.Evid. 201(b)(1)-(2)).” Lonberg, 776 F. Supp 2d at 1207.

         Plaintiffs do not dispute the existence of Exhibits 2 and 3. However, Plaintiffs dispute the

accuracy of at least some of the contents of the exhibits, as well as the significance of the

exhibits. Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001) (district court could not

rely on disputed extrinsic evidence); Lonberg, 776 F. Supp. 2d at 1206 (D. Or. 2011) (same);

Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1001 (9th Cir. 2018) (court could not take

notice of public agency report where there was “reasonable dispute as to what the report

establishes”); U.S. v. Bonds, 12 F.3d 540, 553 (6th Cir. 1993) (refusing to take judicial notice of

article because though there was no dispute that the report existed, there was considerable

dispute over the significance of its contents); County of San Miguel v. Kempthorne, 587
F.Supp.2d 64, 78 (D.D.C. 2008) (refusing to take judicial notice of Inspector General report

where the investigative process was unclear, its conclusions were disputed, and opposing party

lacked fair opportunity to contest its conclusion). Consequently, Exhibits 2 and 3 are not proper

subjects of judicial notice and should be stricken from the record.

         Additionally, Defendants use Exhibit 2 and Exhibit 3 to urge the Court to infer that it can

be trusted to resolve the allegations in Plaintiffs’ Complaint without federal court intervention.

Dkt. 31, at 5. However, declarations of intent to reform are not actual evidence of future

outcomes in any procedural posture, Pierce v. Cty. of Orange, 526 F.3d 1190, 1223 (9th Cir.

Page 3 – PLAINTIFFS’ MOTION TO STRIKE
                                           DAVIS WRIGHT TREMAINE LLP
4829-6071-9263v.1 0201450-000001
                                           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
            Case 6:19-cv-00556-AA        Document 37             Filed 08/08/19   Page 4 of 5




2008), and are especially improper subjects of consideration at this phase because they violate

the right of the non-movant to have all evidence and inferences construed in their favor.

Lonberg, 776 F. Supp. 2d at 1205. Moreover, leaving aside the limited scope of the executive

order and the extremely limited progress reported in the June 2019 report, evidence post-dating

the Complaint cannot affect whether or not a claim was stated as of the date of filing. In any

event, Defendants do not even rely on the exhibits to support the legal arguments advanced in

their Motion. For these reasons, the exhibits, even if proper subjects of judicial notice, should be

stricken as irrelevant.

                                          CONCLUSION
         For the foregoing reasons, the Court should strike Exhibits 2 and 3 from the Declaration

of Anna M. Joyce in support of Defendants’ Motion to Dismiss or, in the alternative, to Make

More Definite and Certain, as well as all references to such exhibits in Defendants’ Motion.

         Dated this 8th day of August, 2019.

                                                 DAVIS WRIGHT TREMAINE LLP


                                                  s/ Paul C. Southwick
                                                 Gregory A. Chaimov, OSB #822180
                                                 gregorychaimov@dwt.com
                                                 Paul C. Southwick, OSB #095141
                                                 paulsouthwick@dwt.com
                                                 1300 SW Fifth Avenue, Ste. 2400
                                                 Portland, OR 97201
                                                 Tel: (503) 241-2300
                                                 Fax: (503) 778-5299

                                                 A BETTER CHILDHOOD
                                                 Marcia Robinson Lowry (pro hac vice)
                                                 mlowry@abetterchildhood.org
                                                 Dawn J. Post (pro hac vice)
                                                 dpost@abetterchildhood.org
                                                 355 Lexington Avenue, Floor 16
                                                 New York, NY 10017
                                                 Tel: (646) 795-4456
                                                 Fax: (212) 692-0415
Page 4 – PLAINTIFFS’ MOTION TO STRIKE
                                         DAVIS WRIGHT TREMAINE LLP
4829-6071-9263v.1 0201450-000001
                                         1300 S.W. Fifth Avenue, Suite 2400
                                            Portland, Oregon 97201-5610
                                      (503) 241-2300 main  (503) 778-5299 fax
            Case 6:19-cv-00556-AA      Document 37             Filed 08/08/19   Page 5 of 5




                                               DISABILITY RIGHTS OREGON
                                               Emily Cooper, OSB #182254
                                               ecooper@droregon.org
                                               Thomas Stenson, OSB #152894
                                               tstenson@droregon.org
                                               Christine Shank (admission pending)
                                               cshank@droregon.org
                                               511 SW 10th Avenue, Suite 200
                                               Portland OR 97205
                                               Tel: (503) 243 2081
                                               Fax: (503) 243 1738

                                               Attorneys for Plaintiffs




Page 5 – PLAINTIFFS’ MOTION TO STRIKE
                                       DAVIS WRIGHT TREMAINE LLP
4829-6071-9263v.1 0201450-000001
                                       1300 S.W. Fifth Avenue, Suite 2400
                                          Portland, Oregon 97201-5610
                                    (503) 241-2300 main  (503) 778-5299 fax
